IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,629


EX PARTE JAMES ALLEN BALL, JR., Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 059352 IN THE 15TH JUDICIAL DISTRICT COURT

FROM GRAYSON COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of robbery and
sentenced to ninety years' imprisonment. 
	Applicant contends that he was denied his right to appeal because appellate counsel was not
notified of his appointment until after the deadline for filing notice of appeal had passed.
	The trial court has determined that appellate counsel was not notified of his appointment until
after the deadline for filing notice of appeal had passed.  We find, therefore, that Applicant is entitled
to the opportunity to file an out-of-time appeal of the judgment of conviction in Cause No. 059352
from the 15th Judicial District Court of Grayson County.  If Applicant is not represented by appellate
counsel, the trial court shall determine whether Applicant is indigent, and if so, whether Applicant
wants to have counsel appointed for appeal.  Applicant is ordered returned to that time at which he
may give a written notice of appeal so that he may then, with the aid of counsel, obtain a meaningful
appeal.  All time limits shall be calculated as if the sentence had been imposed on the date on which
the mandate of this Court issues.  We hold that, should Applicant desire to prosecute an appeal, he
must take affirmative steps to file a written notice of appeal in the trial court within 30 days after the
mandate of this Court issues.

Delivered: September 14, 2011
Do Not Publish